1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11                                                Case No. 19-cv-1595 DMS
      MAXWELL JOELSON,
12                                                ORDER DENYING
                   Petitioner,                    CERTIFICATE OF
13                                                APPEALABILITY
            v.
14
      DAVID SULTZBAUGH, Chief U.S.
15    Probation Officer for the Southern
      District of California,
16
                   Respondent.
17
18
19         On August 23, 2019, Petitioner Maxwell Joelson filed a Petition for a Writ of
20   Habeas Corpus Under 28 U.S.C. § 2241. (ECF No. 1.) On April 1, 2021, this Court
21   issued an order dismissing Petitioner’s motion for lack of jurisdiction. (ECF No.
22   19.) On May 26, 2021, the United States Court of Appeals for the Ninth Circuit
23   issued an order remanding the case to this Court for “for the limited purpose of
24   allowing the district court to grant or deny a certificate of appealability.” (ECF
25   No. 23.)
26         A certificate of appealability is authorized “if the applicant has made a
27   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
28   “A petitioner satisfies this standard by demonstrating that jurists of reason could

                                              –1–
1    disagree with the district court’s resolution of his constitutional claims or that jurists
 2   could conclude the issues presented are adequate to deserve encouragement to
 3   proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v.
 4   McDaniel, 529 U.S. 473, 484 (2000). However, when a “district court denies a
 5   habeas petition on procedural grounds without reaching the prisoner’s underlying
 6   constitutional claim, a [certificate of appealability] should issue (and an appeal of
 7   the district court’s order may be taken) if the prisoner shows, at least, that jurists of
 8   reason would find it debatable whether the petition states a valid claim of the denial
 9   of a constitutional right, and that jurists of reason would find it debatable whether
10   the district court was correct in its procedural ruling.” Slack, 529 U.S. at 478.
11         Reasonable jurists could not find it debatable whether the Court was correct
12   in dismissing the habeas petition in this case. Petitioner sought habeas relief under
13   the escape hatch provision of 28 U.S.C. § 2255. (ECF No. 1.) The escape hatch
14   provision allows a person in federal custody to “file a habeas corpus petition
15   pursuant to § 2241 to contest the legality of a sentence where his remedy under
16   § 2255 is ‘inadequate or ineffective to test the legality of his dentition.” Stephens v.
17   Herrera, 464 F.3d 895, 897 (9th Cir. 2006) (quoting Hernandez v. Campbell, 204
18   F.3d 861, 864-65 (9th Cir. 2000)). To qualify for the escape hatch of § 2255 and file
19   a motion under § 2241, a petitioner must (1) make a claim of actual innocence, and
20   (2) demonstrate that he did not have an “unobstructed procedural shot” at presenting
21   that claim for relief. Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008).
22   Petitioner did not qualify for the escape hatch and was therefore not entitled to file
23   a habeas petition under § 2241 because he had numerous opportunities to raise an
24   actual innocence claim on direct appeal or in one of his several motions for collateral
25   relief before the sentencing court and the Court of Appeals. This conclusion is not
26   subject to reasonable debate.
27   ///
28   ///

                                                –2–
1         Accordingly, the Court declines to issue a certificate of appealability.
 2        IT IS SO ORDERED.
 3   Dated: June 29, 2021                      ___________________________________
 4                                             Hon. Dana M. Sabraw
                                               United States Chief District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             –3–
